OPINION
UTTER, Justice.
This is an appeal from a conviction of aggravated assault. The jury assessed punishment at ten years in the Texas Department of Corrections, probated.
Appellant retained counsel for this appeal. The appellate brief was due in this Court on February 1, 1982. No brief was timely filed, and on June 14,1982 this Court ordered appellant’s counsel to file a brief on or before July 19, 1982. July 19 came and went. On August 4,1982, appellant’s counsel requested that he be given until September 18, 1982 to file a brief. September 18 passed and no brief was filed.
On September 22, 1982 this Court received appellant’s brief and subsequently granted a second extention of time so that appellant’s brief could be timely filed. This case was submitted on December 2, 1982.
Appellant’s brief alleges no grounds of error, contains no authority, and cites this Court to no portion of the record. Appellant’s brief does not comply with Art. 40.09 Sec. 9 Tex.Code Crim.Pro.Ann. (Vernon Supp.1982-83) and therefore presents nothing for review. Cook v. State, 611 S.W.2d 83 (Tex.Cr.App.1981).
Appellant states that the main purpose of his brief is “to bring to the attention of the Court the flagrant abuse of the Grand Jury System in Jackson County, Texas; in which the secrecy and sanctity of the Grand Jury System is totally ignored to the detriment of anyone charged before a magistrate.” There is no additional argument or evidence to support this statement. This form of briefing is improper and presents nothing for review. Smith v. State, 473 S.W.2d 216 (Tex.Cr.App.1971).
We have reviewed the indictment, charge of the court, and other relevant portions of the record and find no fundamental error. *363The judgment of the trial court is AFFIRMED.